Citation Nr: 0827274	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-20 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1979 and from March 1980 to March 1993.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).

The issue of entitlement to service connection for 
hypertension is addressed in the Remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran has 
a current diagnosis of left ear hearing loss for VA purposes, 
that is related to his military service.

2.  The medical evidence of record does not show that the 
veteran has right ear hearing loss for VA disability 
purposes.

3.  The medical evidence of record does not show that the 
veteran has ever received a diagnosis of a disorder related 
to asbestos exposure.

4.  The medical evidence of record does not show that the 
veteran's currently diagnosed back disorder is related to 
military service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2007).

2.  Right ear hearing loss was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

3.  Asbestosis was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

4.  A back disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in March 2004 satisfied the duty 
to notify provisions.  An additional letter was also provided 
to the veteran in October 2006.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records, service personnel records, 
VA medical treatment records, and indicated private medical 
records have been obtained.  A VA examination was provided to 
the veteran in connection with his bilateral hearing loss 
claim.  VA examinations have not been accorded the veteran in 
connection with his asbestosis and back disorder claims, 
because there is no evidence that the veteran had either of 
these disorders during military service.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 


the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Bilateral Hearing Loss

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran's service medical records include multiple 
reports of exposure to hazardous noise.  The service medical 
records also include multiple audiograms, some of which 
indicate abnormal results, bilaterally.

After separation from military service, in a January 2003 VA 
outpatient medical report the veteran complained of being 
hard of hearing.  On physical examination, the veteran's ear 
canals and tympanic membranes were normal.  The assessment 
was hearing loss.

In a January 2004 VA telephone contact note, the veteran 
stated that he had bilateral hearing loss due to being around 
loud aircraft.

In a February 2004 VA audiology consultation report, the 
veteran complained of decreased hearing.  He reported a 
history of 21 years of exposure to jet aircraft engines 
during military service.  On observation, the veteran had 
normal pure tone thresholds across all test frequencies.

A March 2005 VA audiological examination was conducted and 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
20
LEFT
15
20
15
25
25

Using the Maryland CNC word list, speech recognition was 100 
percent in the right ear and 92 percent in the left ear.  

The medical evidence shows that the veteran has left ear 
hearing loss for VA disability purposes.  38 C.F.R. § 3.385.  
Furthermore, the veteran spent over 20 years in active 
service during which he was exposed to aircraft noise on a 
regular basis.  This regular exposure to excessive noise is 
corroborated by numerous in-service medical and personnel 
records.  Service connection has been granted for 


tinnitus.  Accordingly, applying the doctrine of reasonable 
doubt, the Board finds that the veteran's currently diagnosed 
left ear hearing loss is related to military service and 
therefore, service connection is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

However, the medical evidence of record does not show that 
the veteran has right ear hearing loss for VA disability 
purposes.  The Board notes that the veteran's service medical 
records show that he was regularly exposed to loud noise and 
had some abnormal audiological results during military 
service.  However, the veteran's post-service medical 
evidence does not provide a right ear hearing loss for VA 
disability purposes.  

While the January 2003 VA outpatient medical report gave an 
assessment of hearing loss, there is no indication that a 
pure tone audiological examination was conducted at that 
time.  The February 2004 VA audiology consultation report 
stated that a pure tone audiological examination was 
conducted.  While the precise results were not reported, the 
examiner stated that the veteran's hearing was normal in all 
frequencies, bilaterally.  This is consistent with the March 
2005 VA audiological examination which shows that the 
veteran's pure tone thresholds or speech recognition score do 
not meet the requirements for a hearing loss disability for 
VA purposes.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

The veteran's statements alone are not sufficient to prove 
that he has right ear hearing loss for VA disability 
purposes.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge 


and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the veteran is not 
competent to make a determination that he has a right ear 
hearing loss for VA disability purposes.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, there is no competent 
medical evidence that the veteran has right ear hearing loss 
for VA disability purposes.  As such, service connection for 
right ear hearing loss is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
medical evidence that the veteran has right ear hearing loss 
for VA disability purposes, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.

Asbestosis

VA has issued certain procedures on asbestos-related diseases 
which provide guidelines for use in the consideration of 
compensation claims based on exposure to asbestos.  See VA 
Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 9 (September 29, 2006); see also 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  A clinical diagnosis of asbestosis requires 
a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include 
dyspnea, end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at the late 
stages; and pulmonary function impairment and cor pulmonale 
which can be demonstrated by instrumental methods.  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  
Cancers of the larynx and pharynx, as well as the urogenital 
system (except the prostate) are also associated with 
asbestos exposure.  Persons with asbestos exposure have an 
increased incidence of bronchial, lung, 


pharyngolaryngeal, gastrointestinal, and urogenital cancer.  
Moreover, the risk of developing bronchial cancer is 
increased in current cigarette smokers who have had asbestos 
exposure.

The veteran's service medical records are negative for a 
diagnosis of any asbestos related disorders.

After separation from military service, an August 2000 
private medical report stated that on observation, the 
veteran's chest was clear to auscultation.  A January 2002 
private medical report stated that on observation, the 
veteran's chest was clear to auscultation.  A May 2002 
private medical report stated that on observation, the 
veteran's chest was clear to auscultation.

A January 2003 VA outpatient medical report stated that the 
veteran had no history of cancer, no history of emphysema, 
and questionable asbestos exposure.  On physical examination, 
there were no abnormalities of the chest and lungs.  A 
February 2004 VA outpatient medical report stated that on 
physical examination, the veteran's lungs were clear to 
auscultation, bilaterally.  A December 2004 VA outpatient 
medical report stated that the veteran had no history of 
cancer, no history of emphysema, and questionable asbestos 
exposure.  On physical examination, the veteran's lungs were 
clear to auscultation, bilaterally.

The medical evidence of record does not show that the veteran 
has ever received a diagnosis of a disorder related to 
asbestos exposure, to include asbestosis.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich, 104 F. 3d 1328; see 
also Gilpin, 155 F.3d 1353.  The veteran's statements alone 
are not sufficient to prove that he has a current diagnosis 
of asbestosis which is related to military service.  
Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  
Accordingly, there is no medical evidence that the veteran 
has a current diagnosis of a disorder related to asbestos 
exposure.  As such, service connection for asbestosis is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence that the veteran has a current diagnosis of a 
disorder related to asbestos exposure, to include asbestosis, 
the doctrine is not for application.  Gilbert, 1 Vet. App. 
49.

Back Disorder

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of a back disorder.  In 
reports of medical history dated in November 1972, October 
1979, February 1980, October 1984, July 1988, October 1991, 
and January 1993, the veteran indicated that he did not have 
and had never had recurrent back pain.

In a September 2003 VA outpatient medical report, the veteran 
complained of back pain.  He reported that he injured his 
back during military service.  In an October 2003 VA 
outpatient medical report, the veteran complained of back 
pain.  After physical and x-ray examination, the diagnosis 
was degenerative joint disease of the thoracic spine.  The 
medical evidence of record shows that a back disorder has 
been consistently diagnosed since October 2003.

The medical evidence of record does not show that the 
veteran's currently diagnosed back disorder is related to 
military service.  The veteran's service medical records are 
negative for any complaints, symptoms, or diagnoses of a back 
disorder.  While the veteran has a current diagnosis of a 
back disorder, there is no medical evidence of record that it 
was diagnosed prior to October 2003, over 10 years after 
separation from active military service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  The veteran's statements alone are not 
sufficient to prove that his currently diagnosed back 
disorder is related to military service.  Espiritu, 2 Vet. 
App. at 495; Grottveit, 5 Vet. App. at 93.  Accordingly, 
there is no medical evidence that the veteran's currently 
diagnosed back disorder is related to military service.  As 
such, service connection for a back disorder is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence that the veteran's currently diagnosed back disorder 
is related to military service, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.

Service connection for asbestosis is denied.

Service connection for a back disorder is denied.


REMAND

The veteran seeks service connection for hypertension.  The 
medical evidence of record shows that elevated blood pressure 
was diagnosed in January 2002 and hypertension was diagnosed 
in May 2002.  His blood pressure readings at those times 
were, respectively, 134/86 and 130/84.

While the veteran's service medical records are negative for 
any diagnosis of hypertension, they do contain multiple blood 
pressure readings that are elevated to a level analogous to 
those found at the time of his initial diagnosis.  These 
include 132/76 in December 1972, 134/76 in September 1975, 
122/60 in February 1980, 122/78 in September 1980, 132/78 in 
March 1984, 118/87 in June 1985, 120/80 in September 1986, 
120/70 in May 1987, 120/84 in July 1987, 142/84 in February 
1991, 120/70 in May 1991, 130/80 in October 1991, and 124/62 
in January 1993.

Accordingly, the medical evidence of record shows that the 
veteran has a current diagnosis of hypertension and had 
elevated blood pressure readings during active military 
service.  Therefore, the applicable regulations provide that 
a medical examination should be scheduled in order to 
determine whether the veteran's currently diagnosed 
hypertension is related to his active military service.  38 
C.F.R. § 3.159(c)(4).

Accordingly, the case is remanded for the following actions:

1.	The veteran must be afforded a VA 
examination to ascertain the etiology 
of any hypertension found.  The claims 
file must be provided to and reviewed 
by the examiner.  All tests or studies 
necessary to make this determination 
must be ordered.  Thereafter, based 
upon review of the service and post-
service medical records, the examiner 
must provide an opinion as to whether 
any hypertension found is related to 
the veteran's period of military 
service.  If such a determination 
cannot be made without resort to 
speculation, the examiner must 
specifically state this.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

2.	The RO must notify the veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


